 


113 HR 3772 IH: Home Heating and Cooling Efficiently Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3772 
IN THE HOUSE OF REPRESENTATIVES 
 
December 12, 2013 
Mr. Welch introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase to $500 the residential energy property expenditures limitation with respect to heat pumps for purposes of the credit for nonbusiness energy property. 
 

1.Short titleThis Act may be cited as the Home Heating and Cooling Efficiently Act. 
2.Increase in limitation with respect to fuel pumps for nonbusiness energy property credit 
(a)In generalSubparagraph (C) of section 25C(b)(3) of the Internal Revenue Code of 1986 is amended by inserting (other than an electric heat pump described in subparagraph (A) or (B) of subsection (d)(3)) before the period at the end. 
(b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.  
 
